 

--------------------------------------------------------------------------------

    Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT
(Under the Kaman Corporation
2013 Management Incentive Plan)
 
 
Name of Participant:
Participant Name
 
No. of RSUs:
# of Shares
 
Grant Date:
[insert: applicable date]
 
Vesting Date:
[insert: Participant’s 62nd birthday]


    This Restricted Stock Unit Agreement (this “Agreement”), dated as of the
Grant Date first stated above, is delivered by Kaman Corporation, a Connecticut
corporation, to the Participant named above (the “Participant”).
 
Recitals
 
A.           The Company has agreed to grant to the Participant, under the Kaman
Corporation 2013 Management Incentive Plan (the “Plan”), restricted stock units
(“RSUs”) as indicated above (the “Award”), subject to the terms and conditions
hereof and the Plan.
 
B.           The Personnel & Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) has approved this Award.
 
Agreement
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.   Definitions.  Except as expressly indicated herein, defined terms used in
this Agreement have the meanings set forth in the Plan.
 
2.   Grant of RSUs.  Subject to the terms and conditions hereinafter set forth
and the terms and conditions of the Plan, the Company, with the approval and at
the direction of the Committee, hereby grants to the Participant the number of
RSUs indicated above.
 
3.   Vesting and Forfeiture of RSUs.
 
(a)   Vesting of RSUs.  The RSUs subject to this Award shall be subject to the
restrictions contained in this Agreement and subject to forfeiture to the
Company unless and until the RSUs have vested in accordance with the terms and
conditions of this Agreement.  Subject to the terms and conditions of this
Agreement, the RSUs will vest in full on the Vesting Date indicated above or
upon the Accelerated Vested Date (as defined in Section 3(b) below) provided the
Participant remains employed by the Company or a Subsidiary from the Grant Date
until the respective Vesting Date or Accelerated Vesting Date.
 
(b)   Acceleration of Vesting.  Notwithstanding Section 3(a), in the event that
prior to the Vesting Date: (1) the Committee determines that the Participant’s
employment has terminated due to Disability (as defined in Section 22(e)(3) of
the Code), (2) the Participant’s employment has terminated due to his death, or
(3) during the two year period beginning on a Change in Control, the
Participant’s employment is terminated in a manner that entitled him to
severance benefits under his Change in Control Agreement with the Company dated
_____________ (the “Change in Control Agreement”), then all of the unvested RSUs
will vest immediately upon the earliest of any such event to occur.  For
purposes of this Agreement, “Change in Control” shall have the meaning under the
Change in Control Agreement.  Any vesting date described in this Section 3(b)
shall be referred to herein as an “Accelerated Vesting Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
(c)   Forfeiture.  In the event, in any case prior to the Vesting Date or any
Accelerated Vesting Date, of (1) a termination of the Participant’s employment
other than under circumstances that would result in an Accelerated Vesting Date,
(2) the Participant attempting to sell, assign, transfer or otherwise dispose
of, or mortgage, pledge or otherwise encumber any unvested RSUs or (3) any
unvested RSUs becoming subject to attachment or any similar involuntary process,
then any unvested RSUs shall be forfeited by the Participant to the Company, and
the Participant shall thereafter have no right, title or interest whatever in
such RSUs.
 
(d)   Effect of Vesting; Issuance of Unrestricted Stock.  The vested RSUs will
be settled following the Participant’s “separation from service” as defined in
Section 409A(a)(2)(A)(i) of the Code and the treasury regulations promulgated
thereunder (a “Separation from Service”) upon the later of (A) six months and
one day following such Separation from Service or (B) January 2nd of the year
following his Separation from Service, except as noted below:
 
     (i)  If the Participant dies prior to settlement of the RSUs under any
other provision of this Agreement, the vested RSUs will be settled as soon as
administratively practicable after such date of death; and
 
     (ii)     If the Participant’s separation from service occurs on or within
the two year period beginning on a Change in Control and such Change in Control
constitutes a “change in the ownership or effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code, the vested RSUs will be settled
as soon as administratively practicable following such separation, subject to
any requirement under Section 409A that the settlement be delayed by six months
and a day following separation due to the Participant being a “specified
employee” (as defined under Section 409A of the Code) with respect to the
Company (or its successor) immediately after the transaction resulting in such
Change in Control.
 
       Upon the date on which the RSUs are settled (the “Settlement Date”) and
pursuant to the terms and conditions set forth in this Agreement, the Company
will issue (subject to Sections 11 and 13 below) to the Participant a
certificate or electronically transfer by book-entry the number of Shares equal
to the number of vested RSUs which are to be settled, which Shares shall be free
of any transfer or other restrictions arising under this Agreement except for
compensation recovery rights under Section 13 below.
 
4.   Adjustment of RSUs.  In the event of a recapitalization, stock split, stock
dividend, divisive reorganization or other change in capitalization affecting
the Company’s Shares, an appropriate adjustment will be made in respect of the
RSUs under Section 12 of the Plan.  Any new or additional or different Shares or
securities covered by this Agreement as the result of such an adjustment will be
deemed included within the term “RSUs” hereunder and will be subject to the
provisions of this Agreement.
 
5.   No Rights as a Shareholder.  As of the Grant Date, the Participant shall
have no rights as a shareholder of the Company with respect to the Shares to
which the RSU relates.  Notwithstanding the foregoing sentence, the Participant
shall have the right to receive, in cash, all cash distributions of any kind
(without interest) with respect to the Shares underlying the RSU upon the
Settlement Date for such Shares, and any distributions with respect to such
Shares paid in Shares shall be subject to the same restrictions as the RSUs
subject to this Agreement.
 
6.   Non-Transferability of Award.  The RSUs shall not be assignable or
transferable by the Participant prior to their vesting in accordance with
Section 3 of this Agreement.  In addition, RSUs shall not be subject to
attachment, execution or other similar process prior to vesting.
 
7.   No Right to Continued Employment.  The Participant agrees that nothing in
this Agreement constitutes a contract of employment with the Company or a
Subsidiary for a definite period of time. The employment relationship is “at
will,” which affords the Participant, the Company or a Subsidiary the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
8.   Amendment of RSUs Award.  No provision of this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be
authorized by the Committee; provided, that no such amendment or modification
shall adversely affect the Participant's material rights under this Agreement
without the Participant's consent, except to comply with laws, regulations or
rules under Section 18.8 of the Plan.
 
9.   Consent to Transfer of Data.  By accepting this Agreement, the Participant
hereby consents to the transfer of the Participant’s personal data in connection
with, or as necessary or appropriate for, the administration of this award and
the Plan under which it is issued.
 
10.   Notices.
 
(a)      Any notice to the Company pursuant to any provision of this Agreement
or the Plan will be deemed to have been delivered when delivered in person to
the Secretary of the Company, when deposited in the United States mail,
addressed to the Secretary of the Company, at the Company’s corporate offices,
when delivered to the Secretary of the Company by electronic mail, or when
delivered to such other address as the Company may from time to time designate
in writing.
 
(b)      Any notice to the Participant pursuant to any provision of this
Agreement or the Plan will be deemed to have been delivered when delivered to
the Participant in person, when deposited in the United States mail, addressed
to the Participant at the address on the shareholder records of the Company,
when delivered to the Participant by electronic mail, or when delivered to such
other address as the Participant may from time to time designate in writing.
 
11.   Beneficiary.  The Participant may file with the Board a written
designation of a beneficiary on such form as may be prescribed by the Board and
may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
 
12.   Compensation Recovery.  The Company may cancel, forfeit or recoup any
rights or benefits of, or payments to, the Participant hereunder, including but
not limited to any Shares settled following vesting of the RSUs under this
Agreement or the proceeds from the sale of any such Shares delivered, under an
employment agreement with the Participant or any future compensation recovery
policy that it may establish and maintain from time to time, in connection with
meeting the listing requirements that may be imposed in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise.  The
Company shall delay the exercise of its rights under this Section for the period
as may be required to preserve equity accounting treatment.
 
13.   Tax Consequences and Withholding.  The settlement of this Award is
conditioned on the Participant making arrangements reasonably satisfactory to
the Company for the withholding of all applicable federal, state, local or
foreign taxes as may be required under applicable law.  The Participant shall
bear all expense of, and be solely responsible for, all federal, state, local or
foreign taxes due with respect to any payment received under this Award
Agreement.  Notwithstanding any other provision in this Award Agreement to the
contrary, any payment or benefit received or to be received by the Participant
in connection with a Change in Control or the termination of employment (whether
payable under the terms of this Award Agreement or any other plan, arrangement
or agreement with the Company or one of its Subsidiaries (collectively, the
“Payments”) that would constitute a “parachute payment” within the meaning of
Section 280G of the Code, shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), but only if, by reason of such reduction, the net
after-tax benefit received by the Participant shall exceed the net after-tax
benefit that would be received by the Participant if no such reduction was
made.  Whether and how the limitation under this Section 13 is applicable shall
be determined under the Change in Control Agreement.
 
14.   Governing Plan Document.  The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Agreement, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of the Award or this Agreement
and those of the Plan, the provisions of the Plan shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
15.   Governing Law. The validity, construction, interpretation and effect of
this Agreement shall exclusively be governed by and determined in accordance
with the laws of the State of Connecticut, except to the extent preempted by
federal law, which shall to the extent of such preemption govern.
 
16.   Integrated Agreement.  This Agreement and the Plan constitute the entire
understanding and agreement between the Company and the Participant with respect
to the subject matter contained herein and supersedes any prior agreements,
understandings, restrictions, representations, or warranties between the Company
and the Participant with respect to such subject matter other than those as set
forth or provided for herein.
 
17.   Securities Matters.  The Company shall not be required to deliver any
Shares, or any certificates therefore or book-entry transfer notation thereof,
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
 
18.   Saving Clause.  If any provision(s) of this Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date specified above.


   
 
KAMAN CORPORATION
       
By:  
     
 Name:
   
 Title:
               
PARTICIPANT
         
 
   
«FIRST_NAME» «MI» «LAST_NAME»


